UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND ANNUAL REPORT December 31, 2010 February 25, 2011 Phocas Real Estate Fund (PHREX) No lumps of coal for domestic securitized commercial real estate investors in the fourth quarter.The rally was broad-based and across all sectors.On a property sector basis, Industrial, Lodging, Shopping Centers, Apartments and Regional Malls outperformed while Self Storage, Manufactured Homes, Mixed, Office, Health Care, Specialty and Diversified underperformed REITs overall. Investors may receive some help in early 2011, as there are some reasonable tailwinds including accelerating internal growth, ramping external growth, increasing dividends, corporate earnings growth, increased capital flow and a very competitive cost of capital advantage.Additionally, there is the macro economic backdrop that generally continues to be supportive to REITs absolute and relative value.Housing seems to have stabilized, and unemployment probably won’t get worse.Also, given today’s low interest rates, the overall equity market remains underpriced relative to history. On the other hand, this is not to say we are out of the woods quite yet.We still have many concerns: deflation threats, record commodity pricing levels globally, domestic unemployment rates that remain very high by historical standards and lending that continues to be anemic despite excess liquidity offered by the Federal Reserve.In addition, we have a mountain of debt accumulating at the Federal level.The U.S. budget deficit is estimated to be $1.4 trillion in 2011, which, if left unattended, could easily cause the dollar to weaken further, and push US interest rates higher.Ah yes, higher interest rates.This is a major concern among REIT investors.In reality though, higher interest rates should be commensurate with faster net operating income (“NOI”) growth.Thus, some of the theoretical downside in REIT prices could be absorbed with higher NOI. In either case, we remain concerned that much of the improvement in the domestic economy is already embedded in the valuation of most stock prices today.To be somewhat redundant, we continue to believe stock selection will be critical for continued success. Sector Performance Summary Looking forward, pricing may be driven by the ever increasing demand for space.In fact, according to Tier1 Research, 2011 demand growth is projected to be 14% versus supply growth of 6.5%.The spread widens in 2012 with projected demand growth of 16% versus 7% growth in supply. Following, please see a breakdown of performance and yields by sector for the calendar periods depicted in the chart. 2 Sector Yield Industrial/Office 17.0% 29.2% 3.7% Office 18.4% 35.5% 3.4% Industrial 18.9% 12.2% 3.5% Mixed 8.8% 34.9% 5.5% Retail 33.4% 27.2% 3.5% Shopping Centers 30.8% -1.7% 3.6% Regional Malls 34.6% 63.0% 3.1% Free Standing 37.4% 25.9% 5.5% Residential 46.0% 30.8% 3.3% Apartments 47.0% 30.4% 3.3% Manufactured Homes 27.0% 40.9% 3.8% Diversified 23.8% 17.0% 3.8% Lodging/Resorts 42.8% 67.2% 1.4% Health Care 19.2% 24.6% 5.3% Self Storage 29.3% 8.4% 3.1% Specialty 4.3% 31.5% 2.9% Equity REIT Index 27.9% 28.0% 3.5% All figures include dividends.Source: NAREIT Fund Performance For the six months ended December 31, 2010, the Fund’s performance was 17.70% compared to 15.06% for the S&P 500® Index and 21.22% for the NAREIT Equity Index.For all of 2010, the Fund returned 22.50% compared to 15.06% for the S&P 500® Index and 27.95% for the NAREIT Equity Index. Fund Contributors Despite underperforming for the year, the Fund’s holding in ProLogis (PLD) began its long awaited recovery during the fourth quarter.Overall, it appears that Industrial property fundamentals are recovering.When combining this with increased global demand for build to suit industrial properties, we believe PLD’s future looks bright.ProLogis is targeting $800MM to $1B in new development starts in 2011.In fact, the company recently sold two of its build-to-suit development projects, Sendai and Scotland, as better opportunities presented themselves. Another area that benefited the Fund during the quarter was Apartments.The apartment market appears to be in full recovery.Companies throughout the sector are pushing renewal rates as tenants stay put and forgo making large home purchase decisions.The general consensus among apartment management teams at NAREIT, November 2010, was that the full occupancy in studios and one bedroom units is a good indicator that multifamily unbundling is happening, further driving demand.With supply in check, the next three to five years could be some of the best years given the limited appetite for single family homes and growth in renter population. 3 Detractors As expected, when the REIT market is surging upward, the laggards tend to be in the more conservative and stable sectors such as Self Storage and Healthcare.While these sectors did underperform the market, the Fund’s positions in Digital Realty Trust, Inc. (DLR) and DuPont Fabros Technology, Inc. (DFT) drove the majority of the portfolio underperformance relative to the Index, as discussed above.Within the Health Care sector, Cogdell Spencer, Inc. (CSA) continued to underperform the Index as development opportunities have become more difficult given the increase in competition from general commercial construction companies.The increased competition is driven by the lack of construction opportunities in other real estate markets, but we continue to believe that CSA has some competitive advantages over other developers who are new to the sector. Portfolio Positioning Roughly half of the fourth quarter’s repositioning revolved around General Growth Properties (GGP) exiting bankruptcy.Despite a wide valuation range amongst sell side analysts, we believe- the majority of the upside in GGP was a result of a complete lack of capital expenditures while in bankruptcy and the value creation that was available through this low hanging fruit relative to peers.In addition, we were opportunistic regarding the sale of First Potomac Realty Trust (FPO), the paring down of DFT, and redeployment of the proceeds into Kimco Realty Corporation (KIM) and Essex Property Trust, Inc. (ESS), respectably. The repositioning continued during the fourth quarter, with a view through at least year end 2011, and included paring down two of the portfolio’s largest positions and core names, Alexandria Real Estate Equities, Inc. (ARE) and Simon Property Group, Inc. (SPG) in favor of more economically sensitive companies, and sectors, in Brandywine Realty Trust (BDN) and Host Hotels & Resorts, Inc. (HST). Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA Steve Block, CFA The information above represents the opinions of the Fund Managers, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods. The Real Estate Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Real Estate Fund is more exposed to individual stock volatility 4 than a diversified fund.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for complete fund holdings as of December 31, 2010. Current and future portfolio holdings are subject to risk. The NAREIT Equity Index is an unmanaged index of all tax-qualified REITs that are publicly traded, and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. It is not possible to invest directly in an index. 5 Phocas Real Estate Fund Comparison of the change in value of a $10,000 investment in the Phocas Real Estate Fund vs the S&P 500® Index and the NAREIT Equity Index Average Annual Total Return: 1 Year Since Inception* Phocas Real Estate Fund 22.50% 0.06% S&P 500® Index 15.06% 0.74% NAREIT Equity Index 27.95% -1.42% Total annual fund operating expenses: 6.47% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (866) 746-2271. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. Performance data shown does not reflect the 1% redemption fee imposed on shares held 90 days or less. If it did, total returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large-sized U.S. companies. The figures above reflect all dividends reinvested. The NAREIT Equity Index is an unmanaged index of all tax-qualified REITs that are publicly traded and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. The figures above reflect all dividends reinvested. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. *Commencement of operations on September 29, 2006. 6 Phocas Real Estate Fund EXPENSE EXAMPLE – December 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 – 12/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% for the Real Estate Fund per the advisory agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Phocas Real Estate Fund EXPENSE EXAMPLE – December 31, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). INDUSTRY ALLOCATION OF PORTFOLIO ASSETS – December 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 8 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at December 31, 2010 Shares COMMON STOCKS - 98.19% Value Apartments - 14.06% AvalonBay Communities, Inc. $ Equity Residential Essex Property Trust, Inc. Mid-America Apartment Communities, Inc. Diversified - 7.54% Colonial Properties Trust Entertainment Properties Trust Vornado Realty Trust Health Care - 7.15% Cogdell Spencer, Inc. Ventas, Inc. Hotels - 7.78% Host Hotels & Resorts, Inc. LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Office Property - 21.55% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Kilroy Realty Corp. SL Green Realty Corp. Regional Malls - 14.96% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. Shopping Centers - 9.15% Acadia Realty Trust Federal Realty Investment Trust Kimco Realty Corp. The accompanying notes are an integral part of these financial statements. 9 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value Specialty - 6.52% Digital Realty Trust, Inc. $ DuPont Fabros Technology, Inc. Storage - 3.76% Public Storage, Inc. Warehouse/Industrial - 5.72% AMB Property Corp. ProLogis TOTAL COMMON STOCKS (Cost $3,274,787) SHORT-TERM INVESTMENTS - 1.71% AIM STIT-STIC Prime Portfolio - Institutional Class, 0.15% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $73,435) TOTAL INVESTMENTS IN SECURITIES (Cost $3,348,222) - 99.90% Other Assets in Excess of Liabilities - 0.10% NET ASSETS - 100.00% $ (a)Non-income producing security. (b)Rate shown is the 7-day yield as of December 31, 2010. The accompanying notes are an integral part of these financial statements. 10 Phocas Real Estate Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 ASSETS Investments in securities, at value (identified cost $3,348,222) $ Receivables: Due from Advisor (Note 4) Dividends and interest Other receivables Prepaid expenses Total assets LIABILITIES Payables: Audit fees Fund accounting fees Transfer agent fees and expenses Administration fees Distribution fees Custody fees Chief Compliance Officer fee Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 11 Phocas Real Estate Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2010 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Adminstration fees (Note 4) Advisory fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Distribution fees (Note 5) Custody fees (Note 4) Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Reports to shareholders Miscellaneous expenses Insurance expense Registration fees Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 12 Phocas Real Estate Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ $ (a)A summary of share transactions is as follows: Year Ended Year Ended December 31, 2010 December 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase (decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 13 Phocas Real Estate Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period September 29, 2006* through Year Ended December 31, December 31, Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) From net realized gain on investments — — ) ) ) Total distributions ) Redemption fees retained — — ^ — — Net asset value, end of period $ Total return % % -35.11
